Citation Nr: 1727682	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1979 to February 1981 and from February 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disabilities, and in particular his service-connected anxiety disorder and bilateral hearing loss, render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Entitlement to TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also                    Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see               Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown,     6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's 70 percent rating for his anxiety disorder and 30 percent evaluation for bilateral hearing loss, the Veteran's service-connected disability satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Service connection is also in effect for bilateral carpal tunnel syndrome which is evaluated as non-compensably disabling.  

Here, the Veteran claims that his hearing loss and nerves prevent him from obtaining and maintaining substantially gainful employment.  The Veteran has only one year of high school education and did not have any other training before his disability.  Before resigning, the Veteran was employed as a truck driver.  In his substantive appeal and his October 2009 notice of disagreement, the Veteran reported that, his medication makes him drowsy precluding him from driving and performing other forms of manual labor.  He added that his hearing does not allow him to follow instructions well.  

The Veteran has been granted unemployment disability by the SSA.  In the SSA's determination, the Veteran has the residual functional capacity to perform sedentary work, however, the combination of physical and emotional factors precludes the regular and sustained performance of even sedentary work, as described under Social Security Ruling 96-9p.  See March 2010 SSA/SSI Letter.  The SSA went on to state that the Veteran was unable to perform any past relevant work, he had limited education, and his acquired job skills do not transfer to other occupations within the residual functional capacity.  Therefore, the SSA concluded that considering the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran could perform.  Although the Board may not consider age and non-service connected disabilities, SSA did consider the Veteran's mental health, thus the Board acknowledges it.

At the time of an August 2009 VA audiological examination, the examiner opined that the Veteran's hearing loss in and of itself would not be a cause for unemployability but the bilateral hearing loss would limit the Veteran's opportunities for some jobs.  It would not prevent employment.  

During his March 2016 VA examination, the Veteran reported that he had to stop driving seven months prior due to feeling nervous.  During the same VA examination, the examiner indicated that the Veteran suffers from depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported feeling depressed a couple of times a week, which lasts a couple of days at a time.  He maintained that he could not be around groups of people.  

Specifically, as it relates to the Veteran's employability, the VA psychologist remarked that the Veteran's anxiety disorder causes him to have problems effectively interacting with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate.  Likewise, because of his condition, the Veteran may have reduced work performance due to attention/concentration and short term memory problems.  He would also have problems completing task correctly and efficiently.  Further, he would have difficulty tolerating high amounts of stress, and likely would not be able to hold any type of supervisory or leadership role.  Even more, the Veteran would have problems with anxiety/hypervigilance in workplaces that involve a lot of people or a significant amount of noise.  Based on the VA psychologist's estimation of the Veteran's mental condition coupled with the Veteran's bouts of depression and the fact that the Veteran's hearing loss makes communication difficult, the Board finds that the Veteran's service-connected disabilities render him able to obtain or maintain substantially gainful employment.  While not bound by Social Security determinations, the Board finds the holdings in that decision also to be probative of the Veteran's unemployability.  

Therefore, based on the foregoing, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational background.  In making this determination, the Board has considered the Veteran's level of education, his employment history, and the level of disability due to this anxiety disorder and hearing loss.


ORDER

Entitlement to TDIU for service-connected disabilities is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


